DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Becker et al. (U.S. PGPub No. 2015/0015700 A1).
As to claim 1, Becker discloses and shows in figure 24, a probe comprising: 
a body (5510, also labelled as 5514, however the specification incorrectly discloses 5514 as a magnetic nest, which it is not point to) ([0177], ll. 8-10); and 
three non-collinear retroreflectors (5530a-c) coupled to the body (explicitly shown in figure 24) ([0177], ll. 10-16).  
As to claim 2, Becker discloses a probe wherein the three non-collinear retroreflectors are cube-corner retroreflectors ([0006], ll. 2-5; [0177], ll. 1-4).  
 	As to claim 3, Becker discloses a probe wherein the cube-corner retroreflectors are embedded within a spherically mounted retroreflector ([0006], ll. 2-5; [0177], ll. 1-4).  
 	As to claim 4, Becker discloses and shows in figures 15c and 24, a probe further comprising a tactile probe having a probe tip (2554) ([0115], ll. 10-14; [0156], ll. 1-3; [0175], ll. 4-8; As disclosed the camera bar can be replaced by probes of figure 15c; further figure 24 also shows said probe 5140).  
 	As to claim 5, Becker discloses a probe wherein the probe is further affixed to a robot end-effector ([0100], ll. 1-3).  
 	As to claim 6, Becker discloses and shows in figure 24, a method comprising: 
with a laser tracker (10), measuring three-dimensional (3D) coordinates of three non-collinear retroreflectors (5530a-c) of a six degree-of-freedom (six-DOF) probe (5510) ([0156], ll. 1-4; [0177], ll. 10-16); 
with a processor (50), determining an orientation angle (i.e. orientation) of the six-DOF probe based at least in part on the measured 3D coordinates of the three non-collinear retroreflectors ([0045], ll. 1-4; [0159], ll. 1-3; [0162]); and 
storing the orientation angle ([0082], ll. 1-12; [0162], implicitly the storage disclosed 1565 stores the data, further inherently any computer measurement at least temporarily stores the data (i.e. orientation angle)).  
 	As to claim 7, Becker disclose a method further comprising: with the processor, determining each of three orientation angles of the six-DOF probe (implicitly when determining the camera bar orientation and using the 3 reflectors, first the three reflectors are measured and the orientation/position; further Becker even discloses where the camera bar is designed as 3 distinct probes which inherently would all require position and location determinations to have any purpose), the determined three orientation angles based at least in part on the measured 3D coordinates of the three retroreflectors ([0175]; this is again implicitly done by the processor 50 hooked up to the tracker as explicitly shown).   
As to claim 8, Becker discloses a method further comprising: with the processor, further determining a position (as disclosed both position and orientation are determined) of the six-DOF probe based at least in part on the measured 3D coordinates of at least one of the three retroreflectors ([0175]; this is again implicitly done by the processor 50 hooked up to the tracker as explicitly shown).   .  
 	As to claim 9, Becker discloses a method further comprising coupling the six-DOF probe to an end-effector of a robot ([0100], ll. 1-3).  
	As to claim 15, Becker disclose and shows in figure 24, a method comprising: 
with a laser tracker (10), measuring three-dimensional (3D) coordinates of three non-collinear retroreflectors (5530a-c) of a six degree-of-freedom (six-DOF) probe (5510) ([0156], ll. 1-4; [0177], ll. 10-16); 
with a processor (50), determining 3D coordinates of a probe tip (5152) of a tactile probe affixed to the six-DOF probe (5510 and 5140, as the two structures function jointly as a probe of the object under test) ([0045], ll. 1-4; [0156], ll. 16-18; [0159], ll. 1-3; [0162]); and
storing the 3D coordinates ([0082], ll. 1-12; [0162], implicitly the storage disclosed 1565 stores the data, further inherently any computer measurement at least temporarily stores the data (i.e. 3D coordinates)).  
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. 
As to claim 10, Becker does disclose the use of a method further comprising: with the processor, directing a movement of a robot based at least in part on the measured 3D coordinates of the three non-collinear retroreflectors.  
However, Becker does disclose in ([0100], ll. 1-3; [0131], ll. 23-27) the use of moving the probe over an object under test as is known in the art to measure multiple points from it.  Obviously, the processor could be configured to move a robot after each measurement is taken as this would obviously allow accurate movement between different desired measurement positions.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Becker with a method further comprising: with the processor, directing a movement of a robot based at least in part on the measured 3D coordinates of the three non-collinear retroreflectors in order to provide the advantage of expected results in using a robot one can with low error move probes to desired measurement positions in sequential order after each measurement has completed vs human operators.
Claim(s) 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. in view of Bridges (U.S. Patent No. 8,902,408 B2).
 	As to claim 11, Becker does disclose a method further comprising: in a first instance, with the processor, directing the robot to move to a plurality of poses ([0100], ll. 1-3; [0131], ll. 23-27); 
	Becker does note explicitly disclose where in the first instance, with the laser tracker, obtaining compensation information by measuring 3D coordinates of the three non-collinear retroreflectors at each of the plurality of poses; and in a second instance, with the processor, commanding the robot to move to a commanded pose, the processor further correcting the commanded pose to account for the obtained compensation information.  
	However, Bridges does disclose in (col. 20, ll. 32-51) the use of compensation information relates to the locations or more so orientation of the SMR of the probe assembly.  The examiner further notes that Becker is already disclosed in ([0177], ll. 20-22) that importance of orienting the SMRs so that the light beam of the tracker enters them (which is obvious when using essentially any optical assembly).  It is therefore obvious that Becker in using multiple movement points of a robot across a sample under test (I.e. first and second instances) could benefit from compensation for orientation of the SMR probes to yield a more accurate result.  The examiner notes that any pose by the processor to the robot as claimed can be interpreted as commanded pose”.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Becker where in the first instance, with the laser tracker, obtaining compensation information by measuring 3D coordinates of the three non-collinear retroreflectors at each of the plurality of poses; and in a second instance, with the processor, commanding the robot to move to a commanded pose, the processor further correcting the commanded pose to account for the obtained compensation information in order to provide the advantage of increased accuracy in using compensation information under each instance one can ensure the SMR probes are accurately aligned for laser tracking. 
 	As to claim 12, Becker discloses a method wherein the three non-collinear retroreflectors are included in spherically mounted retroreflectors (SMRs), the SMRs being coupled to the six-DOF probe with kinematic nests, each kinematic nest permitting the SMR it holds to be rotated without changing a center of the SMR positioned on the kinematic nest ([0177], ll. 10-18).  
 	As to claim 13, Becker discloses a method wherein each kinematic nest further includes a magnet that holds the SMR in place against the kinematic nest ([0177], ll. 10-18).  
 	As to claim 14, Becker discloses a method as modified above further comprising rotating one of the SMRs in its kinematic nest between the first instance and the second instance ([0177], ll. 20-22, implicitly the SMRs are kept rotated towards the tracker or they inherently will not function for their intended purpose).  
Prior art made of record
	a.	Kirschner (U.S. Patent No. 7,728,963 B2) discloses and explicitly shows in figure 1, another probe with non-colinear retro-reflectors (4’-4’’’) (col. 5, ll. 48-52).	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833. The examiner can normally be reached Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael P LaPage/Primary Examiner, Art Unit 2886